Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

            Employee   Date of Agreement Anne-Marie Ainsworth   November 2, 2009
Elizabeth G. Bilotta   June 30, 2010 Vincent J. Brigandi, Jr.   June 30, 2010
Robert N. Deitz   December 2, 2009 Lynn L. Elsenhans   August 8, 2008 Stacy L.
Fox   March 1, 2010 Marilyn Heffley   December 2, 2009 Frederick A. Henderson  
September 1, 2010 Joseph P. Krott   March 4, 2004 Brian P. MacDonald   August
10, 2009 Marie A. Natoli   March 3, 2006 Robert W. Owens   March 4, 2004 John D.
Pickering   May 5, 2011 Thomas J. Scargle   July 2, 2009 Michael J. Thomson  
May 30, 2008 Charmian Uy   December 3, 2009 Dennis Zeleny   January 20, 2009

 

 

Robert M. Aiken, Jr.*

  February 1, 1996 Robert H. Campbell*   February 1, 1996 John F. Carroll*  
March 4, 2004 Michael J. Colavita*   September 2, 2004 Terence P. Delaney*  
March 4, 2004 Michael H. R. Dingus*   March 4, 2004 John G. Drosdick*   March 4,
2004 Bruce G. Fischer*   March 4, 2004 Jack L. Foltz*   February 1, 1996 David
E. Knoll*   February 1, 1996 Deborah M. Fretz*   September 6, 2001 Peter J.
Gvazdauskas*   February 4, 2009 Michael J. Hennigan*   February 2, 2006 Thomas
W. Hofmann*   March 4, 2004 Vincent J. Kelley*   February 2, 2006 Michael S.
Kuritzkes*   March 4, 2004 Michael J. McGoldrick*   March 4, 2004 Joel H.
Maness*   March 4, 2004 Christopher J. Minnich*   June 1, 2009 Ann C. Mulé*  
March 4, 2004 Paul A. Mulholland*   March 4, 2004 Rolf D. Naku*   March 4, 2004
Alan J. Rothman*   March 4, 2004 Bruce D. Rubin*   October 15, 2008 Malcolm I.
Ruddock, Jr.*   February 1, 1996 David C. Shanks*   February 17, 1997 Sheldon L.
Thompson*   February 1, 1996



--------------------------------------------------------------------------------

Ross S. Tippin, Jr.*   March 4, 2004 Charles K. Valutas*   March 4, 2004
            Director   Date of Agreement Chris C. Casciato   July 1, 2010 Gary
W. Edwards   May 1, 2008 Ursula O. Fairbairn   March 4, 2004 John P. Jones, III
  September 8, 2006 James G. Kaiser   March 4, 2004 John W. Rowe   March 4, 2004
John K. Wulff   March 8, 2004

 

 

Raymond E. Cartledge**

  September 6, 2001 Robert E. Cawthorn**   February 1, 1996 Robert J. Darnall**
  March 4, 2004 John G. Drosdick**   March 4, 2004 Mary J. Evans**   September
6, 2001 Thomas P. Gerrity**   March 4, 2004 Rosemarie B. Greco**   March 4, 2004
Robert D. Kennedy**   September 6, 2001 Richard H. Lenny**   February 8, 2002
Norman S. Matthews**   September 6, 2001 R. Anderson Pew**   March 4, 2004
William B. Pounds**   February 1, 1996 G. Jackson Ratcliffe**   March 4, 2004

 

* In a different position or no longer with the Company

** No longer serving on the Board

 

Page 2 of 2